                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE

U.S. Bank Trust N.A., as Trustee for LSF9
Master Participation Trust

               Plaintiff

                      vs.
                                                 Case No. 1:20-cv-00053-LEW
Amy E. Smith and Curt W. Smith


              Defendants
Portfolio Recovery Associates, LLC

               Party-In-Interest


                       JUDGMENT OF FORECLOSURE AND SALE

                              RE: 42 Elm Street, Bucksport, Maine
                                     Book: 4221, Page 73


       Plaintiff filed its Motion for Default Judgment on June 7, 2021. Plaintiff, U.S. Bank

Trust N.A., as Trustee for LSF9 Master Participation Trust, is represented by John A. Doonan,

Esq. Defendants, Amy E. Smith and Curt W. Smith, have not appeared or answered; Party-In-

Interest, Portfolio Recovery Associates, LLC has not appeared or answered.

       All persons interested having been duly notified in accordance with the law, the Plaintiff's

Motion for Default Judgment is GRANTED. Count II - Breach of Loan Repayment and Security

Agreement, Count III - Breach of Contract, Money Had and Received, Count IV - Quantum

Meruit, and Count V - Unjust Enrichment are hereby DISMISSED without prejudice at the

request of the Plaintiff. JUDGMENT on Count I - Foreclosure is hereby ENTERED as

follows:

      1.      If the Defendants or their heirs or assigns pay U.S. Bank Trust N.A., as Trustee for
LSF9 Master Participation Trust (“U.S. Bank”) the amount adjudged due and owing

($177,881.22) within 90 days of the date of the Judgment, as that time period is calculated in

accordance with 14 M.R.S. § 6322, U.S. Bank shall forthwith discharge the Mortgage and file a

dismissal of this action on the ECF Docket. The following is a breakdown of the amount due

and owing:

                      Description                                 Amount
        Principal Balance                                                   $157,406.25
        (Including deferred amount of
        $60,439.54)
        Interest                                                              $7,591.81
        Escrow Advance                                                        $7,933.49
        Recoverable Balance                                                   $4,929.67
        Accumulated Late Charges                                                 $20.00
        Grand Total                                                         $177,881.22

       2.      If the Defendants or their heirs or assigns do not pay U.S. Bank the amount

adjudged due and owing ($177,881.22) within 90 days of the judgment, as that time period is

calculated in accordance with 14 M.R.S. § 6322, their remaining rights to possession of the

Bucksport Property shall terminate, and U.S. Bank shall conduct a public sale of the Bucksport

Property in accordance with 14 M.R.S. § 6323, disbursing the proceeds first to itself in the

amount of $177,881.22 after deducting the expenses of the sale, with any surplus to be disbursed

pursuant to Paragraph 5 of this Judgment, and in accordance with 14 M.R.S. § 6324. U.S. Bank

may not seek a deficiency judgment against the Defendants pursuant Plaintiff's waiver of

deficiency.

      3.       Pursuant to 14 M.R.S.A. § 2401(3)(F), the Clerk, if requested, shall sign a

certification after the appeal period has expired, certifying that the applicable period has expired

without action or that the final judgment has been entered following appeal.

       4. The amount due and owing is $177,881.22.
       5. The priority of interests is as follows:

               ● U.S. Bank Trust N.A., as Trustee for LSF9 Master Participation Trust has first

priority, in the amount of $177,881.22, pursuant to the subject Loan Repayment and Security

Agreement and Mortgage.

               ● Portfolio Recovery Associates, LLC, who has been defaulted, has the second

priority behind the Plaintiff pursuant to a Writ of Execution, dated October 10, 2013, in the

amount of $1,201.64, and recorded in the Hancock County Registry of Deeds in Book 6130,

Page 178.

               ● Amy E. Smith and Curt W. Smith have the third priority behind the Plaintiff.

       6.      Entry of the Judgment also corrects two scrivener’s errors in the legal description

as found in the subject Mortgage, and as referenced in the Complaint for Foreclosure and Sale

[ECF 1], in that on line 6 “RIDS” should be “RODS” and on line 8 “BE” should be “BY”, to

correct the aforementioned scrivener’s errors and reflect the correct property description as

attached hereto, as Exhibit A.

       7.      The prejudgment interest rate is 8.03000%, pursuant to the adjusted rate in the

Loan Repayment and Security Agreement which is applicable since the loan is in default see 14

M.R.S. § 1602-B, and the post-judgment interest rate is 6.09%, see 14 M.R.S. §1602-C.

       8. The following information is included in this Judgment pursuant to 14 M.R.S. §

            2401(3):


                             PARTIES                           COUNSEL
PLAINTIFF                    U.S. Bank Trust N.A., as          John A. Doonan, Esq.
                             Trustee for LSF9 Master           Reneau J. Longoria, Esq.
                             Participation Trust               Doonan, Graves & Longoria, LLC
                             13801 Wireless Way                100 Cummings Center
                             Oklahoma City, OK 73134           Suite 303C
                                                               Beverly, MA 01915
DEFENDANT
                         Amy E. Smith                      Pro Se
                         42 Elm Street
                         Bucksport, ME 04416

                         Curt W. Smith                     Pro Se
                         42 Elm Street
                         Bucksport, ME 04416

PARTIES-IN-INTEREST
                         Portfolio Recovery Associates, Pro Se
                         LLC
                         c/o Corporation Service
                         Company
                         45 Memorial Circle
                         Augusta, ME 04330




       a) The docket number of this case is No. 1:20-cv-00053-LEW.

       b) All parties to these proceedings received notice of the proceedings in accordance

          with the applicable provisions of the Federal Rules of Civil Procedure.

       c) A description of the real estate involved, 42 Elm Street, Bucksport, ME 04416, is

          set forth in Exhibit A to the Judgment herein.

       d) The street address of the real estate involved is 42 Elm Street, Bucksport, ME

          04416. The Mortgage was executed by the Defendants, Amy E. Smith and Curt

          W. Smith on June 13, 2005. The book and page number of the Mortgage in the

          Hancock County Registry of Deeds is Book 4221, Page 73.

       e) This judgment shall not create any personal liability on the part of the Defendants

          but shall act solely as an in rem judgment against the property, 42 Elm Street,

          Bucksport, ME 04416.
SO ORDERED

Dated this 30th day of June, 2021.

                                      /s/ Lance E. Walker
                                     UNITED STATES DISTRICT JUDGE
